SUBORDINATION AGREEMENT

 

This SUBORDINATION AGREEMENT (this “Agreement”) is made and entered into as of
April 11, 2005 by and between CMKXTREME, Inc., a Nevada corporation (“Lender”),
and JOHN S. WOODWARD, an individual (“Woodward”).

 

Factual Background

A.        Lender is a secured creditor of CRYSTALIX GROUP INTERNATIONAL, INC., a
Nevada corporation (“Borrower”), and has extended loans and other financial
accommodations in the amount of Two Million Dollars ($2,000,00.00), to Borrower
pursuant to that certain Convertible Promissory Note, dated September 23, 2004,
as amended and restated by Amended and Restated Convertible Promissory Note of
even date herewith (the “Lender Note”), and the additional documents executed in
connection therewith (collectively, the “Original Lender Agreements”).

B.         In order to secure the obligations of Borrower owing to Lender under
the Original Lender Agreements, and to induce Lender to amend and restate the
Lender Note, Lender and Borrower have entered into that certain Security
Agreement, of even date herewith (the “Security Agreement”).

C.        Woodward has entered into that certain security agreement with
Borrower, dated December 22, 2002 (the “Woodward Security Agreement”), granting
Woodward a security interest (the “Woodward Note”) which secures that certain
Amended and Restated Convertible Promissory Note payable to Woodward, dated July
21, 2004, in the amount of One Million Eight Hundred Twenty-Four Thousand
Dollars ($1,824,000.00) (the “Woodward Security Interest”). The Woodward
Security Interest covers certain assets of Borrower (the “Collateral”), as
described in the Woodward Security Agreement.

D.        Woodward desires to subordinate any liens and security interest which
it may have in the Collateral to the liens and security interest of Lender in
the Collateral.

Agreement

NOW, THEREFORE, in consideration of Woodward consenting to the subordination of
its liens and security interest in the Collateral to Lender’s liens and security
interest in the Collateral, and in consideration of Lender amending and
restating the Lender Note to the benefit of Borrower, Lender and Woodward agree
as follows:

1.         Definition of Obligations. The term “Obligations” is used in this
Agreement in its broadest and most comprehensive sense and shall mean all
present and future indebtedness of Borrower which may be, from time to time,
directly or indirectly, incurred by Borrower, including interest (including any
interest which, but for the application of the provisions of the Federal
Bankruptcy Code, would have accrued on such amounts), principal, costs and other
charges, and all claims, rights, causes of action, judgments, decrees, remedies,
security interests

 

1

45931.0004\JONESR\LAS\82655.2

 



 

or other obligations of any kind whatsoever and howsoever arising, whether
voluntary, involuntary, absolute, contingent or by operation of law.

The term “Lender Obligation” is used in this Agreement to refer to those
Obligations of Borrower owing to Lender under the Lender Agreements and limited
to a maximum principal amount of Two Million Dollars ($2,000,000.00) (plus
interest thereon and fees and costs in connection therewith), reduced upon the
sale or disposition of any Collateral subject to a Woodward Lien (as defined
below) by the amount of the net proceeds of such sale or disposition that are
received by Lender.

2.             Subordination of Woodward Liens and Security Interests. All liens
and security interests presently existing or hereafter obtained by Woodward
(“Woodward Liens”) in any of the Collateral to secure any Obligations now or
hereafter owed by Borrower to Woodward (“Woodward Obligations”) are hereby
subordinated to any and all liens and security interests now or hereafter
obtained by Lender (“Lender Liens”) in the Collateral to secure the Lender
Obligations. The priority established by this Agreement shall be binding upon
Lender and Woodward notwithstanding the time of attachment or perfection of the
priority of, or the avoidance of either the Lender Liens or the Woodward Liens.

3.             Limitations on Woodward’s Actions. As long as any of the Lender
Obligations remains unpaid, in whole or in part, Woodward agrees to provide to
Lender by Certified Mail a copy of any notice to Borrower of any default by
Borrower in the payment of any of the Woodward Obligations (a “Payment
Default”). Woodward agrees that it will not enforce or apply any Woodward Liens,
notify any of Borrower’s account debtors of the Woodward Liens or attempt to
collect on any accounts or general intangibles, or in any other manner interfere
with the Lender Liens (collectively, “Woodward Lien Enforcement”) prior to the
thirtieth (30th) day following Lender’s receipt of notice of a Payment Default
or, if prior to such date Lender shall have commenced to exercise and has
continued diligently to pursue its contractual, judicial, equitable or other
remedies with respect to the Collateral, then Woodward agrees not to initiate
any Woodward Lien Enforcement until such actions by Lender have been completed
or the Lender Obligations have been repaid in full.

4.             Woodward’s Waivers. Woodward agrees that Lender shall have
absolute power and discretion, without notice to Woodward, to deal in any manner
with the Lender Obligations, the Lender Liens and the Collateral including, but
not by way of limitation, release, surrender, extension, renewals, acceleration,
compromise or substitution. Woodward hereby waives and agrees not to assert
against Lender any rights which a guarantor or surety could exercise, but
nothing in this Agreement shall constitute Woodward a guarantor or surety.
Woodward hereby waives the right, if any, to require Lender to marshal or
otherwise require Lender to proceed to dispose of or foreclose upon the
Collateral in any manner or order.

5.             Continuing Nature of this Agreement. If, at any time hereafter,
Lender shall, in its own judgment, determine to discontinue the extension of
credit to or on behalf of Borrower, Lender may do so. This Agreement, the
obligations of Woodward owing to Lender and Lender’s rights and privileges
hereunder shall continue in full force and effect and it shall not be cancelled
or otherwise rendered ineffective until payment in full of all of the Lender
obligations, notwithstanding any action or inaction by Lender with respect
thereto or with respect to any

 

2

45931.0004\JONESR\LAS\82655.2

 



 

collateral therefor or any guaranties thereof. Subject to the terms of Paragraph
1 above, all rights, powers and remedies hereunder shall apply to all past,
present and future Lender Obligations, including under successive transactions
which may continue, renew, increase, decrease or from time to time create new
Lender Obligations.

6.             Woodward to Receive Payments, etc. in Trust. Except as otherwise
expressly agreed to herein, if Woodward shall receive any collections on any
accounts or general intangibles or proceeds from the disposition of any
Collateral during the “standstill” period set forth in Paragraph 3 of this
Agreement, such payment or property shall be received by Woodward in trust for
Lender and shall immediately be delivered and transferred to Lender.

7.             Financial Condition of Borrower. Woodward represents and warrants
to Lender that Woodward is currently informed of the financial condition of
Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of non-payment of the Lender Obligations. Woodward
further represents and warrants to Lender that Woodward has read and understands
the terms and conditions of the Lender Agreements. Woodward hereby agrees that
any failure on its part to continue to keep informed of Borrower’s financial
condition and of all other circumstances which bear upon the risk of non-payment
or non-performance of the Lender Obligations shall not constitute a defense to
Woodward’s obligations hereunder, and Woodward waives any requirement on the
part of Lender to keep Woodward informed of any such circumstances.

8.             Assignees, etc. This Agreement shall be binding upon the
successors and assigns of Woodward and shall inure to the benefit of Lender’s
successors and assigns.

9.             Choice of Law. The validity of this Agreement, its construction,
interpretation and enforcement, and the rights of the parties hereunder, shall
be determined under, governed by and construed in accordance with the laws of
the State of Nevada.

10.           Collection Costs; Attorneys’ Fees. In the event it becomes
necessary for any party to commence any proceedings or actions to enforce the
provisions of this Agreement, the court or body before which the same shall be
tried shall award to the prevailing party all costs and expenses thereof
including, but not limited to, reasonable attorneys’ fees, the usual and
customary and lawfully recoverable court costs and all other expenses in
connection therewith.

11.           Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW,
WOODWARD EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY ACTION, CAUSE OF
ACTION, CLAIM, DEMAND OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS
AGREEMENT, OR IN ANY WAY CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
DEALINGS OF WOODWARD AND LENDER WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. TO THE MAXIMUM
EXTENT PERMITTED BY LAW, WOODWARD HEREBY AGREES THAT ANY SUCH ACTION, CAUSE OF
ACTION, CLAIM, DEMAND OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A
JURY AND THAT LENDER MAY FILE AN ORIGINAL COUNTERPART OF THIS SECTION WITH ANY
COURT OR OTHER

 

3

45931.0004\JONESR\LAS\82655.2

 



 

TRIBUNAL AS WRITTEN EVIDENCE OF THE CONSENT OF WOODWARD TO THE WAIVER OF HIS
RIGHT TO TRIAL BY JURY.

12.           Counterparts. This Agreement may be simultaneously executed in
several counterparts, each of which shall be the original and all of which shall
constitute one instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

LENDER:

 

CMKXTREME, Inc.,

a Nevada corporation

 

By:

Urban Casavant, President

 

 

 

 

John S. Woodward

 

 

 

 

 

4

45931.0004\JONESR\LAS\82655.2

 

 

 